

115 HRES 17 IH: Expressing concern over the disappearance of Austin Tice, and for other purposes.
U.S. House of Representatives
2017-01-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS1st SessionH. RES. 17IN THE HOUSE OF REPRESENTATIVESJanuary 3, 2017Mr. Al Green of Texas submitted the following resolution; which was referred to the Committee on Foreign Affairs, and in addition to the Permanent Select Committee on Intelligence, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedRESOLUTIONExpressing concern over the disappearance of Austin Tice, and for other purposes.
	
 Whereas Austin Tice is a 34-year-old former United States Marine infantry officer and Georgetown law student and graduate of Georgetown University, from Houston, Texas;
 Whereas Austin was an Eagle Scout, National Merit Finalist, and eldest of seven children; Whereas Austin was a contributing freelancer to McClatchy Newspapers, the Washington Post and other media outlets and a recipient of the 2012 George Polk Award for War Reporting;
 Whereas in May 2012, Austin reportedly slipped under a fence at the Turkey-Syria border to report on the intensifying civil war from in and around Damascus, Syria;
 Whereas, on August 11, 2012, Austin celebrated his 31st birthday in Darayya, Syria, then was scheduled to travel to Beirut, Lebanon;
 Whereas in August 2012, Austin did not travel as planned to Lebanon and his frequent emails to his family stopped;
 Whereas in late September 2012, a video clip appeared on YouTube showing Austin blindfolded and being prodded up a hillside by masked militants;
 Whereas in the more than 1,000 days since Austin’s disappearance, no group has claimed responsibility for his capture;
 Whereas the Syrian government has never acknowledged detaining Austin and has denied the same to Austin’s parents;
 Whereas U.S. officials believe the government of Bashar al-Assad or a group affiliated with it is holding him;
 Whereas Austin Tice’s parents, Marc and Debra Tice have been diligent in their efforts to find their son, by partnering with Reporters Without Borders and a New York ad agency to launch The Blindfold Pledge to dramatize the increasing dangers to journalists in repressive regimes around the world;
 Whereas the couple also helped deploy four billboards across Harris County, Texas, last fall bearing their son's likeness and the phrase: Over 1,000 days in captivity for being a journalist;
 Whereas the Tices have appeared at forums and panels discussions on the threats facing journalists around the world, including one during the week of April 4, 2016, at Georgetown, Austin's alma mater;
 Whereas the couple has promoted an online petition urging the U.S. Government to ramp up efforts to bring their son home;
 Whereas nearly 270 newspapers and media organizations have highlighted the journalist's case on their Web sites as a result of the Tices’ efforts;
 Whereas according to the Houston Chronicle, the Obama administration first confirmed they spoke with Syrian officials about Austin’s case sometime in 2015, though they denied visiting or seeing Austin, as had been initially reported by the French newspaper Le Figaro; and
 Whereas, on April 8, 2016, U.S. State Department spokesman Mark Toner said Austin remains a focus of the administration’s diplomatic efforts, often working through Czech officials who serve as intermediaries between the United States and the Syrian Arab Republic governments: Now, therefore, be it
	
 That the House of Representatives— (1)expresses its ongoing concern about the disappearance of Austin Tice in Damascus, Syria, in August 2012;
 (2)encourages the Department of State and the intelligence community to jointly continue investigations and to consider all plausible explanations for Austin's disappearance;
 (3)urges the Department of State and the intelligence community to coordinate investigations with the Syrian Arab Republic government and solicit information from appropriate regional affairs and law enforcement experts on plausible explanations for Austin's disappearance;
 (4)encourages the Department of State to work with foreign governments known to have diplomatic influence with the Government of Syria;
 (5)encourages the intelligence community to assess the possibility of the involvement of the Government of Syria in Austin Tice's disappearance and to possibly seek his recovery; and
 (6)requests that the Department of State and the intelligence community continue to work with and inform Congress and the family of Austin Tice on efforts to possibly recover Austin and to resolve his disappearance.
			